Third District Court of Appeal
                               State of Florida

                        Opinion filed November 16, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1188
                         Lower Tribunal No. 00-15843
                             ________________


                          Taronn Kenard Brown,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Diane V. Ward, Judge.

      Taronn Kenard Brown, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

                           ON ORDER TO SHOW CAUSE

      SHEPHERD, J.
      On May 19, 2016, Taronn Kenard Brown filed an appeal from the trial

court’s March 4, 2016, Order Denying Defendant’s Successive Motion for

Postconviction Relief and Order Prohibiting Defendant from Filing Any Further

Pro Se Proceedings.     On September 12, 2016, we dismissed the appeal as

duplicative of a prior appeal, and we ordered Mr. Brown to show cause why this

court should not prohibit him from submitting further pro se appeals, petition or

motions regarding lower tribunal case number F00-15843. Mr. Brown did not

comply with this order, and, after careful review of the record and in consideration

of the prior appeals by Mr. Brown, we are compelled to prohibit Mr. Brown from

filing any additional pro se appeals, petitions or motions that concern his

conviction and sentence in Case No. F00-15843, unless such pleadings are signed

by an attorney who is a duly licensed member of The Florida Bar in good standing.

      Since his conviction of second degree murder in Case No. 00-15843, Mr.

Brown has filed numerous motions and appeals, many raising claims of newly

discovered evidence, which have been denied, including in this court case numbers

3D04-673, 3D06-539, 3D06-701, 3D06-703, 3D06-2592, 3D09-1697, 3D09-1906,

3D10-1843, 3D14-1470, 3D14-2837, 3D15-1237, and 3D16-865. As we have

stated before, although “ʻincarcerated persons have a full panoply of procedural

vehicles with which to challenge the lawfulness of their incarcerations,’ . . .

frivolous post conviction motions and petitions are not among an incarcerated



                                         2
person’s procedural vehicles.” Dawson v. State, 121 So. 3d 63, 65 (Fla. 3d DCA

2013) (quoting Edwards v. State, 96 So. 3d 1154, 1155 (Fla. 3d DCA 2012)).

“The right to proceed pro se will be forfeited where a party abuses the judicial

process by continued filing of ‘successive motions which have been heard,

considered, rejected and then raised again.’” Jimenez v. State, 196 So. 3d 499, 501

(Fla. 3d DCA 2016) (quoting Concepcion v. State, 944 So. 2d 1069, 1072 (Fla. 3d

DCA 2006)). We conclude Mr. Brown has forfeited his right to further pro se

filings.

       Accordingly, we direct the Clerk of the Third District Court of Appeal to

refuse to accept for filing in this court any further appeals, petitions or motions

relating to Mr. Brown’s conviction and sentence in Case No. F00-15843, unless

they are filed by a Florida Bar member in good standing.




                                        3